DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending
Claims 8-20 are withdrawn from considerationClaims 1-7 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 03/27/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-7 in the reply filed on 07/22/2022 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 1 states “wherein the pulse train is” and instead should state “wherein the pulse train of light energy is” to maintain consistency.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “wherein the optical emitter and the optical receiver are bi-directional light emitting diodes configured for” on lines 1-2 of claim 5, and “the filter housing comprises a housing emitter configured for” on line 2 of claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "receiving a filter identification signal from an optical emitter positioned on the filter cartridge using an optical receiver;” on lines 4-5.  It is unclear where the optical receiver is positioned on, the filter housing?  Claims 2-7 are also rejected since these claims depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (U.S. 2006/0151364 A1) in view of Verdegan et al. (U.S. 2011/0220560 A1) (hereinafter “Verdegan”).

Regarding Claim 1:
Hacker teaches a method of using a filter assembly to properly install a filter cartridge, the filter assembly comprising a filter housing for receiving the filter cartridge (see paragraphs 9-12, 55 and 60-69), the method comprising:
receiving a filter identification signal from an optical emitter positioned on the filter cartridge using an optical receiver (see paragraphs 9-12, 55 and 60-69).
Hacker does not explicitly teach obtaining a reference filter identifier, comparing the filter identification signal to the reference filter identifier, and determining that the filter cartridge is authentic if the filter identification signal matches the reference filter identifier (Examiner’s note:  this claim limitation is in a conditional form and therefore does not have to occur).
Verdegan further teaches a system and method for detecting the presence of a genuine component (authenticity) (see Verdegan FIG. 1 further illustrating the method steps required for determining if a filter installed is a correct match (authenticating) or a wrong filter) (see Verdegan paragraphs 2, 13-16 and 23-25).
Hacker and Verdegan are analogous inventions in the art of teaching a filter system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Hacker to include a method step of authenticating the filter cartridge that is properly installed, as taught by Verdegan, in order to ensure that no false filter cartridges are installed and that a proper and safe filtration system occurs (see Verdegan paragraphs 2, 13-16 and 23-25).

Regarding Claim 2:
The combination of Hacker in view of Verdegan teaches the method of claim 1, wherein Hacker further teaches the optical emitter comprises a light emitting diode and the optical receiver comprises a photodiode (see Hacker paragraphs 9-12, 55 and 60-69).

Regarding Claim 3:
The combination of Hacker in view of Verdegan teaches the method of claim 1, wherein Hacker further teaches the filter identification signal comprises a pulse train of light energy (see Hacker paragraphs 9-12, 55 and 60-69).

Regarding Claim 4:
The combination of Hacker in view of Verdegan teaches the method of claim 3, wherein Hacker further teaches the pulse train is a fixed time data package generated after a fixed length start pulse and followed by a fixed length end pulse (see Hacker paragraphs 9-12, 55 and 60-69).


Regarding Claim 5:
The combination of Hacker in view of Verdegan teaches the method of claim 1, wherein Hacker further teaches the optical emitter and the optical receiver are bi-directional light emitting diodes configured for operating in an emitting mode and a receiving mode (see Hacker paragraphs 9-12, 55 and 60-69).

Regarding Claim 6:
The combination of Hacker in view of Verdegan teaches the method of claim 1, wherein Hacker further teaches the filter cartridge comprises a cartridge receiver and the filter housing comprises a housing emitter configured for communicating with the cartridge receiver (see Hacker paragraphs 9-12, 55 and 60-69).

Regarding Claim 7:
The combination of Hacker in view of Verdegan teaches the method of claim 1, wherein Verdegan further teaches obtaining the reference filter identifier comprises accessing a database comprising a plurality of reference filter identifiers (see Verdegan FIG. 1 further illustrating the method steps required for determining if a filter installed is a correct match (authenticating) or a wrong filter) (see Verdegan paragraphs 2, 13-16 and 23-25).
Hacker and Verdegan are analogous inventions in the art of teaching a filter system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Hacker to include a method step of authenticating the filter cartridge that is properly installed, as taught by Verdegan, in order to ensure that no false filter cartridges are installed and that a proper and safe filtration system occurs (see Verdegan paragraphs 2, 13-16 and 23-25).


Other References Considered
Krause et al. (U.S. 2008/0060982 A1) teaches a system for identifying a filter assembly and whether it is properly installed or not via indicators.

Krause et al. (U.S. 2012/0297817 A1) teaches a water filter monitoring device to determine if a water filter is properly installed or not.

Krause et al. (U.S. 2015/0101669 A1) teaches a refrigerator appliance with a water filter assembly.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773